DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Applicant has made a claim for the benefit of a prior application under 35 U.S.C. 120. Therefore, the present application is required to be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The present claims contains subject matter which was not described in the prior application in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the prior application was filed, had possession of the claimed invention. Thus, present claims 1-52 lack written description relative to the priority claim and the prior application. 
Written description requires the inventor to describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Consideration of the understanding of one skilled in the art in no way relieves the requirement to adequately disclose sufficient detail in the specification. It is not enough to simply to state or later argue that persons of ordinary skill in the art would know what to use to accomplish the claimed limitations (see MPEP § 2161, 2163(II)(A)(3)(a), 2163.02).
Claim 21, and thus each of claims 22-41 by way of dependence, recites 
…the FSO hub transmitter is configured for transmitting a control signal to the first device; 

the processor is configured for: 
determining an impulse response of the bi-directional FSO data channel based on the response signal; and 
modifying transmission parameters associated with the bi-directional FSO data channel based on the impulse response of the response signal;
and the control signal and the response signal are distinct from the bi-directional FSO data channel.
	The disclosure of the prior application only presents an impulse response as a characteristic of the free space environment, where the data transmissions are timed to account for it (i.e., “don’t send data” during a period corresponding to an impulse response). It does not disclose that the FSO hub receiver processor functionally determines an impulse response based on a particular response signal, also claimed as distinct from the bi-directional FSO data channel, sent from a first device, and responsively modifying transmission parameters for the FSO data channel based on the result.
	Regarding claims 22-24, the disclosure of the prior application does not disclose modifying an equalization, a pre-emphasis or a post-emphasis.
	Regarding claim 29, and thus each of claims 30-32 by way of dependence, the disclosure of the prior application does not disclose receiving a response signal for impulse response determination using a MIMO configuration.
	Regarding claim 34, and thus each of claims 35-36 by way of dependence, the disclosure of the prior application does not disclose modifying timing information and determined impulse response.
Regarding claim 37, and thus claim 38 by way of dependence, the disclosure of the prior application does not disclose modifying optical power level control information based on a functionally determined impulse response.
Claim 42 recites 
…transmitting a control signal to the first device using the FSO hub transmitter; 
receiving a response signal from the first device using the FSO hub receiver;
determining an impulse response of the bi-directional FSO data channel based on the response signal; and 
modifying transmission parameters associated with the bi-directional FSO data channel based on the impulse response of the response signal, wherein the control signal and the response signal are distinct from the bi-directional FSO data channel.
	This claim has the same issue described above for claim 21.
	Claim 43, and thus each of claims 44-52 by way of dependence, recites
A first device configured to receive out-of-band management information for a bi-directional free-space-optical (FSO) data channel from a hub apparatus, the first device comprising:…
an FSO device receiver coupled with the processor, wherein: 
the FSO device receiver is configured for receiving a control signal from a hub apparatus; 
the processor is configured for: 
determining an impulse response of the bi-directional FSO data channel based on the control signal; and 

	 The disclosure of the prior application only presents an impulse response as a characteristic of the free space environment, where the data transmissions are timed to account for it (i.e., “don’t send data” during a period corresponding to an impulse response). It does not disclose that the first device receiver processor functionally determines an impulse response based on a control signal, and responsively modifying transmission parameters for the FSO data channel based on the result.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53, 63 and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 29 and 31 of U.S. Patent No. 10931371. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by the patent claims.

Patent Claim
53. A hub apparatus for providing out-of-band timing and bandwidth management for a bi-directional free-space-optical (FSO) data channel associated with a first device, the hub apparatus comprising: 

a processor; a memory coupled with the processor; 

an FSO hub transmitter coupled with the processor, wherein the FSO hub transmitter is configured to transmit a control signal comprising timing information and bandwidth management information to the first device for the bi-directional FSO data channel [the patented claim is claiming bidirectional transmission via claiming a transmitter and receiver at the FSO hub]; 

and an FSO hub receiver coupled with the processor, 







wherein: the FSO hub receiver is configured to receive a response signal transmitted from the first device, wherein the first device is configured to transmit the response signal based on the timing information; 

the processor is configured to modify the timing information and the bandwidth management information based on at least one of a device received quality level of the control signal and a hub received quality level of the response signal; and the control signal and the response signal are distinct from the bi-directional FSO data channel.
1. A hub apparatus for providing out-of-band timing and bandwidth management for a free-space-optical (FSO) data channel associated with a first device, the hub apparatus comprising: 

a processor; a memory coupled with the processor; 

an FSO hub transmitter coupled with the processor, wherein the FSO hub transmitter is configured to transmit a control signal comprising timing information and bandwidth management information to the first device for the FSO data channel; 




and an FSO hub receiver coupled with the processor, 

wherein: the first device comprises a first FSO device transmitter and a first FSO device receiver; the first FSO device receiver is configured to receive the control signal; 

the FSO hub receiver is configured to receive a response signal transmitted from the first FSO device transmitter; the first device is configured to transmit the response signal based on the timing information; 


the processor is configured to modify the timing information and the bandwidth management information based on at least one of a device received quality level of the control signal and a hub received quality level of the response signal; and the control signal and the response signal are distinct from the FSO data channel.
63. A method implemented on a hub apparatus for providing out-of-band timing and bandwidth management for a bi-directional free-space-optical (FSO) data channel associated with a first device, 

the hub apparatus comprising a processor, a memory coupled with the processor, an FSO hub transmitter coupled with the processor; and an FSO hub receiver coupled with the processor; 

the method comprising: transmitting, via the FSO hub transmitter, a control signal comprising timing information and bandwidth management information for the bi-directional FSO data channel [the patented claim is claiming bidirectional transmission via claiming a transmitter and receiver at the FSO hub]; 

and receiving, via the FSO hub receiver, a response signal transmitted from the first device; and modifying the timing information and the bandwidth management information based on at least one of a device received quality level of the control signal and a hub received quality level of the response signal, 







wherein: the response signal is transmitted by the first device based on the timing information; and the control signal and the response signal are distinct from the bi-directional FSO data channel.
29. A method implemented on a hub apparatus for providing out-of-band timing and bandwidth management for a free-space-optical (FSO) data channel associated with a first device, 


the hub apparatus comprising a processor, a memory coupled with the processor, an FSO hub transmitter coupled with the processor; and an FSO hub receiver coupled with the processor; 

the method comprising: transmitting, via the FSO hub transmitter, a control signal comprising timing information and bandwidth management information for the FSO data channel; 





and receiving, via the FSO hub receiver, a response signal transmitted from the first device; and modifying the timing information and the bandwidth management information based on at least one of a device received quality level of the control signal and a hub received quality level of the response signal, 

wherein: the first device comprises a first FSO device transmitter and a first FSO device receiver; the control signal is received from by the first FSO device receiver; 

the response signal is transmitted by the first FSO device transmitter based on the timing information; and the control signal and the response signal are distinct from the FSO data channel.
64. (New) A first device configured to receive out-of-band timing and bandwidth management for a bi-directional free-space-optical (FSO) data channel 

from a hub apparatus, 
the first device comprising: a processor; a memory coupled with the processor; an FSO device receiver coupled with the processor and configured to receive a control signal from the hub apparatus, 

wherein the control signal comprises timing information and bandwidth management information for the bi-directional FSO data channel [the patented claim is claiming bidirectional 

and an FSO device transmitter coupled with the processor and configured transmit a response signal to the hub apparatus based on the timing information, wherein: the timing information and the bandwidth management information are modified by the hub apparatus based on at least one of a device received quality level of the control signal and a hub received quality level of the response signal; the control signal and the response signal are distinct from the bi-directional FSO data channel; and the first device is configured to communicate with a second device using the bi- directional FSO data channel.
31. A first device configured to receive out-of-band timing and bandwidth management for a free-space-optical (FSO) data channel, 


the first device comprising: a processor; a memory coupled with the processor; an FSO device receiver coupled with the processor and configured to receive a control signal from a hub apparatus, 


the control signal comprising timing information and bandwidth management information for the FSO data channel; 




and an FSO device transmitter coupled with the processor and configured transmit a response signal to the hub apparatus based on the timing information, wherein: the timing information and the bandwidth management information are modified by the hub apparatus based on at least one of a device received quality level of the control signal and a hub received quality level of the response signal; the control signal and the response signal are distinct from the FSO data channel; and the first device is configured to communicate with a second device using the FSO data channel.


Allowable Subject Matter
Claims 54-62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication Nos. 2019/0028192, 2015/0318922, 2018/0317184, 2007/0024571, 2003/0126315, 2018/0046236, 2009/0269074 and US Patent Nos. 6548967 and RE. 35035, and Khalid et al., “1-Gb/s Transmission Over a Phosphorescent White LED by Using Rate-Adaptive Discrete Multitone Modulation’, IEEE Photonics Journal, Vol. 4, October 2012 – cited during prosecution of the parent application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636